Citation Nr: 1122930	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 2002 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 10 percent evaluation in effect for carpal tunnel syndrome of the left upper extremity and the 10 percent evaluation in effect for carpal tunnel syndrome of the right upper extremity.  Additionally, by rating decision dated in March 2011, the RO denied entitlement to a temporary total evaluation for the left arm under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence.

The issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  On April 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to the issue of entitlement an increased rating for carpal tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling, is requested.

2.  On April 14, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to the issue of entitlement an increased rating for carpal tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling, is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the issue of entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal by the Veteran with respect to the issue of entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal on the issues of entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity and entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity in correspondence received by the Board on April 14, 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal on the issue of entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling, is dismissed.

The appeal on the issue of entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling, is dismissed.


REMAND

A review of the record also reflects that the Veteran's correspondence in April 2011 included a notice of disagreement with the denial of a temporary total evaluation under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence, in the March 2011 rating decision.  The record does not reflect that the RO issued a Statement of the Case on this issue.  See 38 C.F.R. § 19.31 ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.").  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on the claim for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence (if he so desires) by filing a timely substantive appeal.  The claim should only be returned to the Board if a timely substantive appeal is filed.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


